Citation Nr: 0616816	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from February 1961 until 
January 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The service medical records disclose no complaints or 
findings of plantar fasciitis or any other bilateral foot 
disability.

2. The veteran's current plantar fasciitis had its onset many 
years following service, and has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a February 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the April 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.  Moreover, while the law pertaining to disability 
rating and effective date were not provided in that 
communication or in any other correspondence, this omission 
is not prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the degree of the disability has no 
adverse impact on the veteran.  For the same reason, the 
failure to inform the veteran as to effective dates does not 
prejudice the veteran here.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
treatment reports.  Additionally, the claims file contains 
the veteran's own statements in support of his claim, to 
include testimony provided at a March 2005 personal hearing 
before the RO.  The Board notes that the veteran, at this 
hearing, stated that he had received treatment from a private 
physician, Dr. C.R.C.  The veteran believed that this 
physician had passed away.  Nevertheless, based on the 
evidence provided by the veteran, in May 2005, the RO tried 
to contact Dr. C.R.C. to obtain the veteran's associated 
medical records.  However, this letter was returned one month 
later as "not deliverable" and the RO notified the veteran 
of such.  Based on the foregoing, the Board finds that 
reasonable attempts have been made to obtain his records from 
this private physician.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  Additionally, at his hearing and in his VA form 
21-4142, the veteran indicated that there might be pharmacy 
records at pharmacies in Loveland, Colorado and Emlenton, 
Pennsylvania.  In an April 2005 letter, VA informed the 
veteran that they do not request information from pharmacies, 
and the Board notes that the veteran is aware that he can 
obtain and submit any relevant evidence in his possession.

The Board has carefully reviewed the veteran's other 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  

Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


Analysis

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a 
private examination in June 2000 revealed a diagnosis of 
plantar fasciitis.  Such a condition was again diagnosed in a 
July 2005 private treatment record from D.R.S., M.D.  Based 
on this evidence, the Board finds a current disability and 
the first element of a service connection claim is therefore 
satisfied.

With respect to an in-service incurrence, a review of the 
service medical records does not reflect any complaints or 
treatment relating to plantar fasciitis or other problems of 
the feet.  Indeed, both the veteran's January 1961 enlistment 
examination and his December 1963 separation examination 
reflect normal findings.  However, this does not in itself 
preclude a grant of service connection.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current plantar 
fasciitis problems are causally related to active service, 
for the reasons discussed below.

Following service, there are no documented complaints 
referable to the feet until a June 1991 treatment report from 
a private physician.  During this visit, the veteran reported 
a 20-year history of pain, which had worsened over the past 6 
months.  The veteran noted that the pain has been present 
intermittently over the years.  He added that the pain was 
worse when standing on his feet all day, but it usually 
resolved after resting his feet.  On objective examination, 
there was no swelling, bony abnormalities, or point 
tenderness.  X-rays revealed no bony abnormalities.  The 
report did not attribute the veteran's foot problems to his 
active service.

Subsequent private records dated in July 2005 again noted a 
diagnosis of plantar fasciitis/heel pain.  The examining 
physician, Dr. D.R.S., noted that the veteran's right foot is 
probably worse than his left foot.  After being questioned by 
the veteran about a relationship between his pain and his 
military service, Dr. D.R.S. stated that he believed it is 
entirely reasonable that the veteran developed his foot 
problems during service and that these problems have never 
gone away.  Given that there have not been documented 
complaints of or treatment for the veteran's foot pain in 
over 20 years, the Board finds that Dr. D.R.S.'s conclusion 
lacks full probative value because it is not wholly 
consistent with the evidence of record.  Furthermore, the 
Board finds that this opinion lacks probative value as it is 
based on the history provided by the veteran and not on 
review of the veteran's claims folder.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (finding that the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant); see also 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion).

As set forth above, the claims file shows no documented 
complaints of or treatment for a bilateral foot disability 
until June 1991, over 27 years following separation from 
service.  Even if the veteran's pain began in 1971, as could 
be deduced from his statements in the June 1991 treatment 
record, this is still several years after discharge.  In 
making its decision, the Board notes that the lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial report of foot problems several years 
after the veteran's discharge from service, to be too remote 
from service to be reasonably related to it.  For these 
reasons, a grant of direct service connection is not for 
application here.

At his March 2005 hearing, the veteran expressed a belief 
that his bilateral foot disability is causally related to 
active service.  However, the Board notes that the veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the evidence fails to demonstrate that plantar 
fasciitis was incurred during active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for bilateral plantar fasciitis is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


